Citation Nr: 1038883	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-36 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in an 
August 2005 rating decision that initially denied service 
connection for PTSD.

2.  Entitlement to an effective date earlier than October 27, 
2006 for the award of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had service from February 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington 
that granted service connection for PTSD and awarded an effective 
date of October 27, 2006.  This matter also comes before the 
Board as the Veteran alleges CUE with the August 2005 rating 
decision that initially denied his claim for service connection 
for PTSD.

The Veteran provided testimony before the Decision Review Officer 
(DRO) in June 2009.  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  In August 2005, the RO denied the Veteran's claim for service 
connection for PTSD; he did not appeal.

2.  The August 2005 rating decision was adequately supported by 
the evidence then of record and was not undebatably erroneous; 
and the record does not demonstrate that the correct facts, as 
they were known in August 2005, were not before the RO, or that 
the RO incorrectly applied statutory or regulatory provisions 
extant at that time, such that the outcome of the claim would 
have been manifestly different but for the error.

3.  An effective date prior to October 27, 2006, the date of 
claim, is not warranted.






CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service connection 
for PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R.    §§ 3.105, 20.1403(a) (2010).

2.  There is no legal entitlement to an effective date earlier 
than October 27, 2006, for the award of service connection for 
PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clear and Unmistakable Error

The Veteran argues that the rating decision of August 2005, which 
denied service connection for PTSD, contained clear and 
unmistakable error.  CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Generally, CUE exists when either the correct facts, as they were 
known at the time, were not before the decision makers, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2009); Sorakubo 
v. Principi, 16 Vet. App. 120 (2002).  A simple disagreement with 
how the RO evaluated the facts is not sufficient to raise a valid 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

As a threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met does 
the Board have any obligation to address the merits of the CUE 
claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995).

History shows that in January 2005, the Veteran sought service 
connection for PTSD based upon his combat experience in Vietnam.  
The evidence included service treatment records (STRs), VA 
outpatient treatment records, and a VA compensation and pension 
examination.  September 2004 VA outpatient treatment records 
state that the Veteran suffered a workplace accident which caused 
physical and emotional damage.  The Veteran also reported having 
difficulties adjusting after Vietnam; however, he tended to 
minimize and not discuss his experiences during his mental health 
appointments.  The treating provider stated that it was clear 
that the Veteran was in combat during service and witnessed 
trauma as he reported that after service he had a severe startle 
response which is practically gone and that he did not have any 
problems with nightmares but had some occasional intrusive 
memories.  He told his provider that he had dealt with his 
Vietnam experience.  The assessment was adjustment disorder with 
depressed and anxious mood.

In June 2005, the Veteran had a VA examination.  The examiner 
specifically stated in the examination report that she reviewed 
the claims file and available medical records, and considered the 
self-report from the Veteran when drafting her report and 
opinion.  The report noted the Veteran's receipt of the Purple 
Heart and that he was in combat in Vietnam.  She also reviewed 
the details of the Veteran's workplace accident after service.  

Based upon the findings, the examiner stated that the Veteran did 
not meet the full DSM-IV criteria for PTSD related to his Vietnam 
stressors but he did meet the criteria based on his workplace 
accident.  She provided a lengthy rationale for her opinion.

It is important for the Veteran to understand that this 
examination report, standing alone, provides the basis for a 
finding that the prior rating action was not "undebatably" 
wrong. 

To establish service connection for PTSD there must be medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by 
medical evidence, between current symptoms and a stressor event 
in service; and credible supporting evidence that the claimed 
stressor event in service occurred.  38 C.F.R. § 3.304(f).  In 
August 2005, the RO found that the evidence failed to show a 
valid diagnosis of PTSD based on the DSM-IV criteria and Vietnam 
experiences and accordingly denied his claim.  The Veteran did 
not appeal.

The Veteran alleges that since he was in combat and received the 
Purple Heart, that he should have been diagnosed with PTSD based 
upon Vietnam experiences.  He argues that the VA examiner did not 
consider his combat experiences or review his claims file prior 
to the examination as required by law, thus leading to the 
misdiagnosis.  However, as noted above, the examiner specifically 
stated that she reviewed the Veteran's claims file and the 
history provided by the Veteran.  She specifically noted the 
Veteran's combat experience as well as his receipt of the Purple 
Heart in her report.  Accordingly, the Board finds the Veteran's 
arguments without merit.  Even if the report was in error, it is 
not a basis to find that the RO decision (based, in part, on this 
examination) was undebatably wrong. 

Simply, at the time of the August 2005 rating decision, the 
evidence failed to show a valid diagnosis of PTSD based upon the 
DSM-IV criteria and Vietnam experiences.  Without a valid 
diagnosis, the RO could not grant service connection for PTSD.  
Combat experience and the receipt of the Purple Heart only 
establish the in-service stressor needed for service connection; 
they do not establish the existence of PTSD based upon the in-
service stressor and DSM-IV criteria (as not all combat Veterans 
have PTSD).  Records do not show a valid diagnosis of PTSD based 
upon the DSM-IV criteria and Vietnam experiences until 
October/November 2006.  Even then, the treating providers 
questioned the Veteran's sudden focus on his Vietnam experiences 
and mentioned a possible link between the shift and his revived 
service connection claim, undermining the determination that the 
Veteran currently has PTSD.

Because the Veteran's arguments are based primarily upon his 
belief that the VA examiner provided an inadequate examination 
and opinion, the Board finds that his argument for CUE is without 
merit.  The Veteran had the opportunity to appeal the August 2005 
decision and seek a new VA examination at that time.  He did not 
do so.  At one point, he argued that he did not receive the 
August 2005 rating decision and that his October 2006 notice of 
disagreement, which was considered a new claim, should have been 
accepted as timely; however, it appears that the rating decision 
was mailed to the Veteran's correct address and according to his 
testimony before the DRO, he routinely placed correspondence from 
VA in pile without looking at it.  The Court has held that there 
is a presumption of regularity that the Secretary properly 
discharged official duties by mailing a copy of a VA decision to 
the last known address of the Veteran and the Veteran's 
representative, if any, on the date that the decision is issued.  
See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the 
presumption of regularity to official duties of the RO).  The 
Veteran may rebut that presumption by submitting "clear evidence 
to the effect that VA's regular mailing practices are not regular 
or that they were not followed.  The burden then shifts to the 
Secretary to establish that the VA decision was mailed to the 
claimant."  See Ashley v. Derwinski, 2 Vet. App. 307, 309 
(1992).  Absent evidence that the claimant notified VA of a 
change of address and absent evidence that any notice sent to the 
Veteran at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See Cross 
v. Brown, 9 Vet. App. 18, 19 (1996).  

In this case, letters and other correspondence to the Veteran 
have been sent to his address of record, which has been the same 
address since the initial PTSD claim in January 2005.  No 
correspondence has been returned to VA as undeliverable or 
otherwise, thus, it is presumed that the Veteran received the 
August 2005 rating decision.

In sum, the Veteran has failed to establish a valid CUE claim for 
the August 2005 rating decision.  The RO considered all evidence 
of record fully and fairly.  38 C.F.R. § 4.6.  All relevant facts 
were before the RO, and the RO properly applied the governing 
laws and regulations in determining that service connection for 
PTSD was not warranted.




Effective Date

The Veteran seeks an effective date prior to October 27, 2006 for 
the award of service connection for PTSD.  Generally, the 
effective date of an evaluation and award of compensation on an 
original claim for compensation will be the day following 
separation from active duty service or the date entitlement arose 
if the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the Veteran did not file a claim for service connection for 
PTSD within one year of separation from service.  He first filed 
his claim in January 2005 and it was denied in August 2005 
because he did not have a valid diagnosis of PTSD based upon in-
service stressors.  The Veteran submitted a notice of 
disagreement (NOD) in October 2006, more than one year after the 
issuance of the August 2005 decision; thus, the August 2005 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Since it was not timely filed, the RO treated the NOD as a new 
claim seeking to reopen the claim for service connection for 
PTSD.  The RO granted service connection for PTSD in May 2007 and 
assigned an effective date of October 27, 2006, the date that the 
untimely NOD was received.  As noted above, the Board finds no 
CUE with the August 2005 rating decision, thus an effective date 
prior to October 2006, the date of claim, for the award of 
service connection for PTSD is not warranted.  The claim must be 
denied.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R.             
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Regarding the CUE claim, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not apply to 
claims of clear and unmistakable error (CUE) in prior final 
decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).

For the effective date claim, because the May 2007 rating 
decision that is on appeal granted service connection for PTSD 
and assigned an effective date for the award, statutory notice 
had served its purpose and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A November 2008 statement of the case (SOC) provided 
notice on the "downstream" issues of earlier effective dates 
and readjudicated the matter after the Veteran responded and 
further development was completed.  38 U.S.C.A. § 7105; Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, the Veteran 
has not alleged prejudice from any downstream notice defect.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

All evidence relevant to the Veteran's claim has been secured.  
It is noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what is shown by the record at 
various points in time and application of governing law to those 
findings, and generally further development of the evidence is 
not necessary unless it is alleged that evidence constructively 
of record is outstanding.  The Veteran has not identified any 
other pertinent evidence that remains outstanding.  Thus, VA's 
duty to assist is met.

ORDER

The appeal of the issue of whether CUE exists in the August 2005 
rating decision is dismissed.

An effective date prior to October 27, 2006, for the grant of 
service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


